DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

Claim Scope
	Claims 3-6, 21, and 44-56 are pending.  Claims 1-2, 7-8, 12, 15-16, 18-19, and 42-43 were canceled in the Reply filed 10/07/2022.  Claims 44-56 were added in the Reply filed 10/07/2022.  Claims 4-6, 21, 45, 47, 49-51, and 53-56 are withdrawn as directed to non-elected species as explained below.  Claims 3, 44, 46, 48, and 52 are presently considered.

Election/Restrictions
Applicant’s original election of the Species of “DU 1.5 mg” and UACR > 300” at Table 4 on page 16 of the Specification, identified as reading upon original claims 1, 3, 18, and 42-43 in the reply filed on 6/8/2021 was previously acknowledged, and treated as an election without traverse (MPEP § 818.01(a)).
Applicant has not identified that the amendments were intended to exclude the originally elected species.  Accordingly, the originally elected species is reasonably understood to continue reading upon amended claim 3 and newly added claims 44, 46, 48, and 52.  
The elected species of “DU 1.5 mg” and UACR >300” at Table 4 on page 16 of the Specification filed 11/21/2019 is understood to be a 26-week treatment of weekly administration of dulaglutide at 1.5 mg to patients having “moderate and severe CKD and T2DM” (see, e.g., Spec. filed 11/21/2019 at 15 at line 29 to page 17 at line 2), wherein the patients exhibited macroalbuminuria (“UACR >300”).  
The originally elected species is understood to not read upon claims 4-6, or 21 (see, e.g., Reply filed 6/8/2021 at 4; note causation is not discussed or ascertained at Table 4, administration does not last over 26 weeks, and no ACE inhibitors or ARB is administered at Table 4).  Newly added claims 45, 47, 50-51, and 54-56 are directed to non-elected species occurring over 52-weeks of treatment.  Furthermore, newly added claim 49 requires a “reduction in eGFR of not more than 1.9 mL/min/1.73m2 over 26 weeks”, but the originally elected species reads upon a range of -3.5 to -0.4 (see Spec. filed 11/21/2019 at Table 4 on 16 at ΔeGFR), wherein “-3.5” is more than -1.9 (see id); and therefore claim 49 does not read upon the originally elected species.  Furthermore, newly added claim 53 requires that “the reduced UACR at 26 weeks is characterized by a UACR reduction of at least 43%”, but the originally elected species reads upon a range of values from -28.6 to -54.7, wherein -28.6 is not a reduction of “at least 43%” (see Spec. filed 11/21/2019 at Table 4 on 16 at %ΔUACR); therefore, claim 53 does not read upon the originally elected species. Therefore, claims 4-6, 21, 45, 47, 49-51, and 53-56 are withdrawn as directed to non-elected species. The originally elected species is understood to read upon instantly amended or added claims 3, 44, 46, 48, and 52.
Following extensive search and examination, the originally elected species was again examined and once again deemed obvious and/or anticipated by the prior art as applied below.  Per MPEP § 803.02(III)(A), 
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Accordingly, claim 4-6, 21, 45, 47, 49-51, and 53-56 are withdrawn.
Claims 4-6, 21, 45, 47, 49-51, and 53-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2021.
During the search and examination of the elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time per MPEP § 803.02(III)(A), as a courtesy to the Applicant, this incidentally discovered art has been applied below. 
	Accordingly, claims 3, 44, 46, 48, and 52 are presently examined.

Claim Interpretation
For purposes of examination, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	Independent claim 1 was canceled.  Independent claim 3 was amended in the Reply filed 10/07/2022 in a manner understood to combine prior examined elements of prior claims 1 and 3, as follows:
3. (currently amended) A method of treating a subject having type 2 diabetes mellitus (T2DM) and  chronic kidney disease (CKD), comprising:




 administering  to the subject 1.5 mg  of dulaglutide once a week for a duration sufficient to provide improved glycemic control, an attenuated rate of estimated glomerular filtration rate (eGFR) decline, and a reduced urine albumin to urine creatine (UACR); 
wherein prior to initiating the administration the subject’s CKD is characterized by an eGFR of 15-29 mL/min/1.73 m2 and a UACR greater than 300 mg/g.
The applicable claim interpretation is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
Amended claim 3 is understood to rearrange and restate the prior step of claim 3(a), 3(a)(i), and 3(a)(ii) as a “wherein” clause at the final three lines of amended claim 3.  The only difference is that amended claim 3 no longer reads upon patients having a “UACR greater than 30 mg/g” but less than “300 mg/g”. Instead the claim is understood to be limited to patients having a “UACR greater than 300 mg/g”. 
	The reference to patients having an “estimated glomerular filtration rate (eGFR) between 15-29 mL/min/l.73 m2” is understood to be a reference to the population of patients having Stage G4 Chronic Kidney Disease (CKD) (see, e.g., Chapter 1: Definition and classification of CKD, Kidney Int Suppl (2011), vol. 3(1): 19–62 (2013 Jan; published online Dec. 28 2012; hereafter “Definition_of_CKD”; cited in previous action; at 27 at § 1.2.3, Table 5 at 27, reproduced below):

    PNG
    media_image1.png
    204
    517
    media_image1.png
    Greyscale

	The reference to patients having “urine albumin to urine creatine ratio (UACR) greater than 300 mg / g” is understood to define a population of patients with Stage G4 CKD (see, e.g., Definition_of_CKD at 27 at § 1.2.3, Table 5 at 27) that also have high levels of albuminuria (see, e.g., Definition_of_CKD at 21 at col II at § “Kidney Damage” to 22 at col II at final bullet), wherein an ACR (UACR) of ≥ 30 mg/g (or 3 mg/mmol) is understood to be indicative of Chronic Kidney Disease (CKD) and/or kidney damage (see, e.g., Definition_of_CKD at 21 at col II at § “Kidney Damage” to 22 at col II at final bullet, Table 2 at 20, Table 3 at 20), and an ACR (UACR) of 30-300 mg/g (3-30 mg/mmol) is “microalbuminuria” or “moderately increased” Albuminuria, and >300 mg/g (>30 mg/mmol) is considered “severely increased” Albuminuria or “macroalbuminuria” (see, e.g., Definition_of_CKD at Table 3 at 20).
	At claim 3, the patient population is understood to require that patients simultaneously have both a “[UACR] greater than 300 mg/g” and also an “[eGFR] between 15-29 mL/min/l.73 m2” (see amended claim 3).  This is pertinent because CKD patients are routinely divided into only eighteen groups based upon the measurement of albuminuria (i.e., UACR) and eGFR (see, e.g., Definition_of_CKD at Figure 9 at page 33).  Critically, the genus of patients having an “[UACR] greater than 300 mg/g” (i.e., “A3” patients) encompasses three distinct subpopulations of patients, namely G3a/A3, G3b/A3, and G4/A3 patients (see id).  These subpopulations are not identical or synonymous with the genus of patients having an “[eGFR] between 15-29 mL/min/l.73 m2” (i.e., “G4” patients), which includes the subpopulations of G4/A1, G4/A2, and G4/A3 patients (see, e.g., Definition_of_CKD at Figure 9 at page 33).  Therefore, the only subpopulation of patients that simultaneously have both a “[UACR] greater than 300 mg/g” and also an “[eGFR] between 15-29 mL/min/l.73 m2” are the G4/A3 subpopulation as shown in the modified reproduction of Figure 9 of Definition_of_CKD below:

    PNG
    media_image2.png
    708
    1185
    media_image2.png
    Greyscale

Accordingly, the claim scope has been narrowed to exclude all patient subpopulations except G4/A3 patients, which is a subpopulation of the originally elected species.  Notably, no data of record appears to pertain specifically to this subpopulation, but rather the available data appears to be mixed with other subpopulations besides G4/A3 patients (e.g., G3a/A3 and G3b/A3 patient data appears to be reported collectively with G4/A3 patients without distinction). 
	At claim 3, the amended preamble statement “of treating a subject having type 2 diabetes mellitus (T2DM) and chronic kidney disease (CKD)” has been interpreted consistent with guidance at MPEP § 2111.02(I)-(II).  Here, the preamble statement is understood to be a recitation of intended use because the patient population defined at the newly added “wherein” clause of amended claim 3 necessarily defines a narrower patient population of patients having Stage 4 Chronic Kidney Disease (CKD) (see, e.g., Definition_of_CKD at 27 at § 1.2.3, Table 5 at 27) and “severely increased” Albuminuria or “macroalbuminuria” (see, e.g., Definition_of_CKD at Table 3 at 20, describing >300 mg/g UACR).  Accordingly, the preamble is understood, at most, to require that the treated subject have stage 4 CKD as well as T2DM.  Notably, all patients having Stage 4 Chronic Kidney Disease (CKD) are “in need thereof” of treatment for CKD, regardless of whether or not they also have T2DM.  
	Dulaglutide is understood to be CAS NO. 923950-08-7, which comprises instant SEQ ID NO: 1 (see, e.g., Spec. filed 11/21/2019 at 5 at lines 8-35).
	At amended claim 3, the added phrase 
....for a duration sufficient to provide improved glycemic control, an attenuated rate of estimated glomerular filtration rate (eGFR) decline, and a reduced urine albumin to urine creatine (UACR)...
is undefined on record, but is understood to be satisfied by the duration of the originally elected species (i.e., 26 weeks or ~6 months).  This is reasonable because the previously examined claims required treatment for “at least 6 months”, and the amendments are understood to restate the previously examined claim scope.  Furthermore, this duration reflects the scope of newly added claim 44, which is presumed fully enabled to satisfy the “duration” required by amended claim 3.  Accordingly, such improvements and benefits (i.e., improved glycemic control, attenuated eGFR decline, and reduced UACR) are understood to be recitations of the expected and intended result of performing the positively recited method steps set forth in the body of instantly amended claim 3 wherein the “duration” is at least 26 weeks (see, e.g., MPEP § 2111.04(I), noting that the court has previously held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”; see also newly added claim 44).  Accordingly, prior art teaching a once weekly administration of 1.5 mg of dulaglutide to the claimed patient population for at least 26 weeks is understood to necessarily and inherently satisfy these newly added limitations. 
	At claim 3, the term “administering to the subject” is understood to read upon any route of administration (oral, subcutaneous, intramuscular, etc.).
	At newly added claims 46, 48, and 52, the newly added “wherein clauses” stating 
.....wherein the improved glycemic control at 26 weeks is characterized by a percent HbA1c reduction of at least 1%;
.....wherein the attenuated rate of eGFR decline at 26 weeks is characterized by a reduction in eGFR of not more than 3.5 mL/min/1.732 over 26 weeks; and
.....wherein the reduced UACR at 26 weeks is characterized by a UACR reduction of at least 28%;
are understood to be recitations of the expected and intended result of performing the positively recited method steps set forth in the body of instantly amended claim 3 (see, e.g., MPEP § 2111.04(I), noting that the court has previously held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).  This is reasonable in view of the originally elected species, wherein the recited steps at amended claim 3 are understood to yield the results recited at claims 46, 48, and 52.  Therefore, claims 46, 48, and 52 are understood to be fully satisfied by any prior art that anticipates or renders obvious the positively recited method steps set forth at amended claim 3.
	In sum, the amended claims are understood to be directed to previously examined methods of treating T2DM patients having Stage 4 CKD and “severely increased” albuminuria or “macroalbuminuria”, by administering to patients 1.5 mg of a known compound (dulaglutide) for at least once a week for at least 6 months. 
	Additional claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claims 1, 3, and 19 under 35 U.S.C. 102(a)(1) as anticipated by NCT01621178 (ClinicalTrials.gov, A Study Comparing Dulaglutide With Insulin Glargine on Glycemic Control in Participants With Type 2 Diabetes (T2D) and Moderate or Severe Chronic Kidney Disease (CKD) (AWARD-7), Version February 25, 2016, 13 pages; hereafter “NCT01621178_20160225”; cited in previous action) is withdrawn in view of the cancelation of claims 1 and 19, and the amendments to claim 3 as filed 10/07/2022.  However, a revised rejection under 35 USC 103 has been set forth below in view of this reference.

New or Revised Claim Rejections
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 44, 46, 48, and 52 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tuttle et al. (Effects of once-weekly dulaglutide on kidney function in patients with type 2 diabetes in phase II and III clinical trials, Diabetes Obes Metab, vol. 19(3):436-441 and 10 pages of Supplemental (published online Oct. 21, 2016); hereafter “Tuttle”; cited in Requirement mailed 4/8/2021) as evidenced by Chapter 1: Definition and classification of CKD, Kidney Int Suppl (2011), vol. 3(1): 19–62 (2013 Jan; published online Dec. 28 2012; hereafter “Definition_of_CKD”; cited in previous action).
	Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  Per MPEP §§ 2131.03(I)-(II), prior art that teaches a range overlapping the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”, and “[a] 35 U.S.C. 102  and 103 combination rejection is permitted if it is unclear if the reference teaches the range with "sufficient specificity."
	Regarding new or amended claims 3, 44, 46, 48, and 52, Tuttle discloses the existence of clinical trials wherein the trials included a treatment regimen wherein patients with Type 2 Diabetes (T2D) and Chronic Kidney Disease were administered 1.5 mg of dulaglutide weekly, for a duration of at least 26 weeks (see, e.g., Tuttle at title, abs, 437 at col I at § 2, Table 1 on 438, Fig. 1 on 439).  Tuttle identifies that among the patients treated, multiple patients had T2D (see, e.g., Tuttle at title, abs), a eGFR (CKD-EPI) <60 ml/min/1.73 m2, and a UACR > 300 mg/g (see, e.g., Tuttle at 437 at col I at § 2, Table 1 on 438, Fig. 1 on 439; see also id. at 440 at col I at 1st to 2nd full ¶¶).
	The prior art is silent regarding the newly added limitation requiring “an eGFR of 15-29 mL/min/1.73m2”.
	Regarding anticipation: Per MPEP §§ 2131.03(I)-(II), prior art that teaches a range overlapping the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”.  Here, the range of “eGFR (CKD-EPI) <60 ml/min/1.73 m2” (see, e.g., Tuttle at 437 at col I at § 2, Table 1 on 438, Fig. 1 on 439; see also id. at 440 at col I at 1st to 2nd full ¶¶) necessarily overlaps the claimed range of “an eGFR of 15-29 mL/min/1.73m2”. Therefore, the issue is whether or not the “overlap” is with “sufficient specificity” to constitute anticipation.  MPEP § 2131.03(II) identifies that “sufficient specificity” is “similar to that of ‘clearly envisaging’ a species from a generic teaching” per MPEP § 2131.02.  Per MPEP § 2131.02(III), identifies that "how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance", and that “[o]ne of ordinary skill in the art must be able to . . . write the name of each of the compounds included in the generic formula before any of the compounds can be ‘at once envisaged’” (see, e.g., MPEP § 2131.02).  Here, the range of “<60 ml/min/1.73 m2” would have been reasonably interpreted by one of ordinary skill in the art to refer to four well-known, established, defined, and finite stages of CKD, namely stage G3a,G3b, G4, and G5:

    PNG
    media_image1.png
    204
    517
    media_image1.png
    Greyscale

(see, e.g., Definition_of_CKD at 27 at § 1.2.3, Table 5 at 27)
Furthermore, Tuttle explicitly identifies that patients with “T2D and moderate or severe CKD” were under evaluation (see, e.g., Tuttle at 440 at col I at 3rd full ¶).  Accordingly, in the present context, the range of “<60 ml/min/1.73 m2” would have been “sufficiently specific” for one of ordinary skill in the art to readily understand and appreciate that the author was encompassing four stages of CKD, including stage G4, which corresponds exactly to a range of 15-29 ml/min/1.73 m2.  Therefore, in this context, the overlapping range taught by the prior art discloses the claimed range with “sufficient specificity” to constitute anticipation because one or ordinary skill in the art would readily appreciate that “<60 ml/min/1.73 m2” is simply an abbreviated reference encompassing the four finite patient populations having either stage G3a, G3b, G4, or G5 CKD.  
	Regarding obviousness: Per MPEP §§ 2131.03(I)-(II), prior art that teaches a range overlapping the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”, and “[a] 35 U.S.C. 102  and 103 combination rejection is permitted if it is unclear if the reference teaches the range with "sufficient specificity."  Here, regardless of anticipation, the disclosure of the range of “eGFR (CKD-EPI) <60 ml/min/1.73 m2” necessarily overlaps the claimed range of “an eGFR of 15-29 mL/min/1.73m2” (see, e.g., Tuttle at 437 at col I at § 2, Table 1 on 438, Fig. 1 on 439; see also id. at 440 at col I at 1st to 2nd full ¶¶).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Furthermore, it is well-within the ordinary skill in the art to perform a known method upon a known patient population using a known compound at a known concentration; furthermore, the predicted and expected outcome is the treatment of patients with T2DM and either stage 3a, 3b, 4, or 5 CKD, wherein such patients would desirably exhibit decreased albuminuria (see, e.g., Tuttle at 440 at col I), and wherein such treatment would reasonably be predicted to “exert long-term renoprotective effects” (see, e.g., Tuttle at 439 at col II at 1st full ¶). Furthermore, Tuttle explicitly teaches that such treatments are actively considered for patients with severe CKD (see, e.g., Tuttle at 440 at 2nd full ¶).
	Accordingly, claims 3, 44, 46, 48, and 52 are rejected under 35 U.S.C. 102(a)(1) as anticipated or, in the alternative, under 35 U.S.C. 103 as obvious.

Response to Arguments Regarding 35 USC 102/103
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.  Applicant traverses the rejection at page 4 of the Reply (see, e.g., Reply filed 10/07/2022 at 4 at § II).
It is the Examiner’s understanding that Applicant is alleging that because claim 3 has been substantially amended, including an amendment incorporating the limitations of previously pending claim 8 (i.e., requiring patients to have “an eGFR of 15-29 mL/min/1.73m2”), that the amended claims are not anticipated by the prior art of Tuttle (see, e.g., Reply filed 10/07/2022 at 4 at § II).  Upon review of Tuttle and the ordinary level of skill in the art, the Examiner notes that Tuttle continues to anticipate (and/or render obvious) amended claim 3 for reasons set forth in the revised rejection above.  The instant action is non-final.
Accordingly, all arguments raised by Applicant have been fully considered but not found persuasive for the reasons set forth above in the revised rejection under 35 USC 102/103.


Claims 3, 44, 46, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01621178 (ClinicalTrials.gov, A Study Comparing Dulaglutide With Insulin Glargine on Glycemic Control in Participants With Type 2 Diabetes (T2D) and Moderate or Severe Chronic Kidney Disease (CKD) (AWARD-7), Version February 25, 2016, 13 pages; hereafter “NCT01621178_20160225”; cited in previous action) in view of Chapter 1: Definition and classification of CKD, Kidney Int Suppl (2011), vol. 3(1): 19–62 (2013 Jan; published online Dec. 28 2012; hereafter “Definition_of_CKD”; cited in previous action).
	Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below. 
	NCT01621178_20160225 refers to the NCT01621178 clinical trial as it was published and publicly available upon February 25, 2016.  Regarding claims 3, 44, 46, 48, and 52, the reference pertains to and discloses a clinical trial methodology, wherein the effect of administering 1.5 mg dulaglutide once-weekly for 26 weeks to patients with both Type 2 diabetes and “moderate to severe” Chronic Kidney disease was evaluated (see, e.g., Primary Reference at 3 at § Study Identification, 4 at § Study Description and § Conditions; 4 at § Arms and Interventions; 4-5 at § Outcome Measures).  The patient population having “moderate to severe” Chronic Kidney disease is explicitly identified as patients having an eGFR of ≥15 to <60 (mL/min)/1.73 m2 (see, e.g., id. at 6 at § Eligibility).  
	The prior art of NCT01621178_20160225 differs from the instantly amended claims as follows:  Although the primary reference discloses a method of administering 1.5 mg dulaglutide once-weekly for 26 weeks to patients with both Type 2 diabetes and “moderate to severe” Chronic Kidney disease (e.g., patients having an eGFR of ≥15 to <60 (mL/min)/1.73 m2), the primary reference is silent regarding the specific patient population having “an eGFR of 15-29 mL/min/1.73m2” and a “UACR greater than 300 mg/g” as presently required by amended claim 3.  However, such differences would be obvious.
	Regarding instant claim 3 and the range of “an eGFR of 15-29 mL/min/1.73m2”, the primary reference explicitly teaches the overlapping range of patients having an eGFR of ≥15 to <60 (mL/min)/1.73 m2 (see, e.g., Primary Reference at 6 at § Eligibility).  Per MPEP § 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Furthermore, an artisan would readily realize, interpret, and understand that the reference to an eGFR of ≥15 to <60 (mL/min)/1.73 m2 in the Primary Reference is an abbreviated manner to collectively reference three, finite, and well-known categories of patients in the art, namely those having stages G3a,G3b, and/or G4 CKD:

    PNG
    media_image1.png
    204
    517
    media_image1.png
    Greyscale

(see, e.g., Definition_of_CKD at 27 at § 1.2.3, Table 5 at 27)
This is pertinent, because in view of this disclosure, an artisan would have at once envisaged that the disclosed methodology should be applied to patients having T2DM and either Stage G3a,G3b, or G4 CKD (see Table above).  Therefore, because the prior art discloses an overlapping range of eGFR corresponding specifically to only three well-known patient populations, the limitation regarding eGFR ranges at instant claim 3 is prima facie obvious in view of the prior art and does not constitute a point of novelty.
	Regarding instant claim 3 and a “UACR greater than 300 mg/g”, although the Primary Reference does not positively require treated patients to have a “UACR greater than 300 mg/g”, the Primary Reference does inform artisans that a “UACR greater than 300 mg/g” is not an exclusion criterion (see, e.g., id. at 6 at § Eligibility).  Therefore, such patients are not excluded from the prior art methodology for treating patients having T2DM and severe CKD.  Furthermore, it would have been obvious to treat patients having T2DM, an eGFR of ≥15 to <60 (mL/min)/1.73 m2, and a “UACR greater than 300 mg/g” in view of the collective teachings of the Primary Reference and Definition_of_CKD because the prognosis of CKD was routinely understood to be classified in the CKD arts by eGFR and UACR rates:

    PNG
    media_image3.png
    704
    1312
    media_image3.png
    Greyscale

The image shown above is modified from the secondary reference (see, e.g., Definition_of_CKD at Figure 9 at page 33), and shows that CKD patients are typically divided into only eighteen groups based upon the measurement of albuminuria (i.e., UACR) and GFR (see, e.g., Definition_of_CKD at Figure 9 at page 33). However, in combination with the teachings of the Primary Reference, which directs artisans to patients having T2DM and an eGFR of ≥15 to <60 (mL/min)/1.73 m2, an artisan would readily appreciate that the Primary Reference directs artisans to treat only nine specific groups of patients, namely patients having either category G3a, G3b, or G4 GFR, and patients having either A1, A2, or A3 albuminuria categories (e.g., G3a/A1, G3a/A2, G3a/A3, G3b/A1, G3b/A2, G3b/A3, G4/A1, G4/A2, or G4/A3).  Accordingly, one of ordinary skill in the prior art would readily appreciate and understand that the Primary Reference provided guidance directing an artisan to treat patients categorized as G4/A3, which corresponds to patients having an “eGFR of 15-29 mL/min/1.73m2” and also a “UACR greater than 300 mg/g” as presently required by amended claim 3  (see, e.g., Definition_of_CKD at Figure 9 at page 33; see also id. at Table 6 on 28, Table 7 on 31, Fig. 8 on 31).  In sum, one of ordinary skill in the CKD arts would readily appreciate that the treatment of patients having an eGFR of ≥15 to <60 (mL/min)/1.73 m2 as taught and suggested by the prior art would necessarily include patients having normal Albuminuria (i.e., <30 mg/g; A1), moderate Albuminuria (i.e., 30-300 mg/g; A2), or else severe albuminuria (i.e., >300 mg/g; A3) (see, e.g., Definition_of_CKD at Figure 9 at page 33; see also id. at Table 6 on 28, Table 7 on 31, Fig. 8 on 31).  Therefore, an artisan would readily understand that the methods of the primary reference are applicable to and intended to treat nine categories of CKD patients, including patients categorized as G4/A3, which corresponds to patients having an “eGFR of 15-29 mL/min/1.73m2” and also a “UACR greater than 300 mg/g” as presently required by amended claim 3.
Regarding the “wherein” clauses at newly added claims 46, 48, and 52, these “wherein” clauses are understood to be recitations of the expected and intended result of performing the positively recited method steps set forth in the body of instantly amended claim 3 (see, e.g., MPEP § 2111.04(I), noting that the court has previously held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).  Therefore, instant claims 46, 48, and 52 are understood to be fully satisfied by any prior art that anticipates or renders obvious the positively recited method steps set forth at amended claim 3, namely the steps of administering 1.5 mg dulaglutide once-weekly for 26 weeks to patients with both Type 2 diabetes, and “an eGFR of 15-29 mL/min/1.73m2” and a “UACR greater than 300 mg/g”. Therefore, as noted above, the treatment of patients categorized as G4/A3 using the methodology taught and suggested by the primary reference would necessary satisfy the intended and expected results recited at newly added claims 46, 48, and 52, presuming the claims are enabled (currently, the claims are presumed enabled).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The invention is “Obvious to try” because it is the application of a known prior art method taught by the primary reference to one of only nine finite categories of CKD patients as identified in view of the primary and secondary references (e.g., the treatment of patients categorized as G4/A3), and the Primary Reference explicitly provides a motivation, suggestion and teaching that all patients having an eGFR of ≥15 to <60 (mL/min)/1.73 m2 (i.e., all nine categories as identified by the secondary reference) should be treated in the disclosed manner (i.e., dulaglutide administered to patients with severe CKD and T2DM using a dosing regimen of 1.5 mg dulaglutide once weekly for 26 weeks), wherein such treatment would yield predictable results, namely the treatment of patients having T2DM and severe CKD (see, e.g., MPEP § 2143(I)(E), (G)). 
Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to administer a known compound to a known patient population at a known dosage at a known dosing frequency using a known administration route to predictably obtain the exact results taught, disclosed, or otherwise suggested by the prior art - namely the treatment of T2D in patients having severe CKD.
Accordingly, claims 3, 44, 46, 48, and 52 are rejected as obvious.

Response to Arguments Regarding NCT01621178_20160225
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.  Applicant traverses the rejection at page 4 of the Reply (see, e.g., Reply filed 10/07/2022 at 4 at § II). The arguments under 35 USC 102 regarding NCT01621178_20160225 have been rendered moot in view of the revised rejection in view of a secondary reference, which addresses the newly incorporated limitations imported from previously pending claim 8 (see, e.g., Reply filed 10/07/2022 at 4 at § II). The instant action is non-final.
Accordingly, all applicable arguments raised by Applicant have been fully considered but not found persuasive for the reasons set forth above in the revised rejection under 35 USC 103 as set forth above.

Maintained or Revised Claim Rejection(s)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 44, 46, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle et. al. (Poster 1114-P: The Effects of Once-Weekly Dulaglutide on Kidney Function in Clinical Trials, Diabetes 2015 Jun; 64(Supplement 1): A286, https://doi.org/10.2337/db15-932-1471; cited in previous action; hereafter “Poster1114”) in view of Abstracts of the 50th EASD Annual Meeting (Diabetologia, Vol. 57, Supplemental pages S1–S6 and S357-S360 (Aug. 19, 2014); cited in previous action; hereafter “Loghin880”), and Definition and classification of CKD (Kidney Int Suppl (2011), vol. 3(1): 19–62 (2013 Jan; published online Dec. 28 2012; hereafter “Definition_of_CKD”; cited in previous action).
	Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
Regarding instant claims 3, 44, 46, 48, and 52, Poster1114 identifies an art-recognized problem, namely that some incretin-based therapies have been associated with “acute decreases in kidney function” (see, e.g., Poster1114at page A286 at col I).  Accordingly, Poster1114 addresses this art recognized problem by determining the effect of Dulaglutide (1.5 mg) on kidney function (see id).  To this end, Poster1114 discloses and summarizes clinical trial data wherein once-weekly dulaglutide was administered to patients having Type 2 diabetes (T2D) at a concentration of 1.5 mg for at least 26 weeks (see, e.g., Poster1114 at page A286 at col I).  UACR and eGFR were explicitly monitored (see, e.g., Poster1114 at page A286 at col I).  The outcome of the treatment established that dulaglutide treatment in T2D patients (i) did not alter kidney function (i.e., progression of renal deterioration did not increase), (ii) did not lead to increased adverse events (see, e.g., Poster1111 at page A286 at col I), but (iii) dulaglutide treatment was reported as desirably lowering UACR values in T2D patients (see, e.g., Poster1111 at page A286 at col I).  
The prior art of Poster1114 differs from the instantly claimed invention as follows: The patient population treated by Poster1114 using once-weekly dulaglutide was not explicitly disclosed as having (a) an eGFR between 15-29 (mL/min)/1.73 m2 and (b) a UACR greater than 300 mg/g as required by the pending claims.  
Therefore, the pertinent issue is whether or not it would be obvious to extend the treatment disclosed by Poster1114 to such patients having an eGFR between 15-29 (mL/min)/1.73 m2 and a UACR greater than 300 mg/g (e.g., patients with severe CKD), with a reasonable expectation of treating T2D without harming kidney function, while improving UACR values.
Loghin880, like Poster1114, discloses that dulaglutide was administered to “special populations” of patients with Type 2 Diabetes (T2D) at a concentration of 1.5 mg (see, e.g., Loghin880 at S358 at col I at Abstract 880); however, Loghin880 explicitly tested dulaglutide in subjects with “mild, moderate, and severe renal impairment”, including end stage renal disease (see, e.g., Loghin880 at S358 at col I at Abstract 880).  Loghin880 further provides a clear teaching, suggestion, and motivation to treat patients with mild, moderate, and severe renal impairment by stating that “Dulaglutide can be administered once weekly to patients with renal or hepatic impairment, without dose adjustment” (see, e.g., Loghin880 at S358 at col I at Abstract 880, emphasis added).
Accordingly, in view of Poster1114 and Loghin880, an artisan would readily appreciate that the methodology of Poster1114 could be extended “without dose adjustment” to patients having “mild, moderate, or severe renal impairment” (see, e.g., Loghin880 at S358 at col I at Abstract 880).  
This raises a question, namely “how would an artisan interpret the terms ‘mild, moderate, and severe’ in the context of renal impairment?”  This question is fully addressed by Definition_of_CKD.  As noted by Poster1114, kidney function is measured using UACR and eGFR (see, e.g., Poster1111 at page A286 at col I). Definition_of_CKD identifies that one of ordinary skill in the CKD arts would interpret “mild, moderate, and severe renal impariment” would be reasonably understood in view of UACR and eGFR to include a GFR value ranging from 15-89 (mL/min)/1.73 m2 (see, e.g., Definition_of_CKD at Table 5 on 27) and/or an albuminuria (urine ACR) value ranging from 30-300 and >300 (see, e.g., Definition_of_CKD at Table 6 on 28; see also id. at Table 3, noting the descriptions for microalbuminuria and macroalbuminuria). Notably, Definition_of_CKD identifies that CKD patients are typically categorized into only eighteen finite subgroups depending upon the UACR and eGFR measurements (see, e.g., Definition_of_CKD at Table 6 on 28, Table 7 on 31, Fig. 8 on 31, Figure 9 at page 33; see esp. id. at Fig. 9 on page 33).
In sum, in view of Poster1111 and Loghin880, an artisan would readily appreciate that once-weekly dulaglutide could be administered to patients having Type 2 diabetes (T2D) and “mild, moderate, and severe renal impairment” at a concentration of 1.5 mg for at least 26 weeks (see, e.g., Poster1114 at page A286 at col I; see, e.g., Loghin880 at S358 at col I at Abstract 880), to predictably treat T2D and also lower UACR levels (see, e.g., Poster1111 at page A286 at col I), “without dose adjustment” (see, e.g., Loghin880 at S358 at col I at Abstract 880).  Furthermore, in view of Definition_of_CKD, an artisan would readily appreciate that such patients having “mild, moderate, and severe renal impairment” necessarily included patients having a GFR value ranging from 15-89 (mL/min)/1.73 m2 (see, e.g., Definition_of_CKD at Table 5 on 27) and/or an albuminuria (urine ACR) value ranging from 30-300 and >300 (see, e.g., Definition_of_CKD at Table 6 on 28; see also id. at Table 3, noting the descriptions for microalbuminuria and macroalbuminuria).  Critically, these ranges overlap with the instantly claimed ranges, and, per MPEP § 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  
Regarding the “wherein” clauses at newly added claims 46, 48, and 52, these “wherein” clauses are understood to be recitations of the expected and intended result of performing the positively recited method steps set forth in the body of instantly amended claim 3 (see, e.g., MPEP § 2111.04(I), noting that the court has previously held that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).  Therefore, instant claims 46, 48, and 52 are understood to be fully satisfied by any prior art that anticipates or renders obvious the positively recited method steps set forth at amended claim 3, namely the steps of administering 1.5 mg dulaglutide once-weekly for 26 weeks to patients with both Type 2 diabetes, and “an eGFR of 15-29 mL/min/1.73m2” and a “UACR greater than 300 mg/g”. Therefore, as noted above, the treatment of all patients with “mild, moderate, and severe renal impairment” using the methodology taught and suggested by the primary reference would necessary satisfy the intended and expected results recited at newly added claims 46, 48, and 52, presuming the claims are enabled (currently, the claims are presumed enabled).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the claimed invention is obvious because it is merely the combination of prior art elements (i.e., the known T2D medication of dulaglutide; the known dulaglutide dosage of 1.5 mg; and the known T2D patient subpopulation having mild, moderate, and severe renal impairment) according to the known methods disclosed by Poster1114 (i.e., >26 weeks of administering once-weekly 1.5 mg dulaglutide administered to T2D patients), to yield a predictable result, namely treatment of T2D as well as desirably lowering UACR values as suggested by the primary reference.  Furthermore, each element merely performs the same function in combination as taught in the art (see, e.g., MPEP § 2143(I)(A), (G)). Second, the claimed invention is the simple substitution of one known T2D patient subpopulation having severe renal impairment (i.e., G4/A3 patients) in place of another T2D patient subpopulation in the Poster1114 method, wherein such substitution would predictably yield the treatment of the T2D patients as well as lowering UACR values in the renal impaired population, exactly as suggested by Loghin880 and the primary reference (see, e.g., MPEP § 2143(I)(B), (G)).  Third, the invention is the use/application of the known methodology of Poster1114 for treating T2D to treat other T2D patients having severe renal impairment (i.e., G4/A3 patients) in the same way, wherein such treatment would be predicted to desirably lower UACR values in such renal impaired patients, and wherein the prior art of Loghin880 provides a direct teaching, suggestion, and motivation directing and artisan to treat all such renal-impaired patients with Dulaglutide “without dose adjustment” (see, e.g., MPEP § 2143(I)(C), (D), (G)).  
Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to administer a known compound to a known patient population at a known dosage using a known administration route to predictably obtain the exact results taught, disclosed, or otherwise suggested by the prior art - namely the treatment of T2D in patients having mild, moderate, or severe renal impairment, wherein such treatment would be predicted to desirably lower UACR values in such patients.
Accordingly, claims 3, 44, 46, 48, and 52 are rejected as obvious.


Response to Arguments Regarding Maintained and/or Revised Rejections
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. Arguments addressing prior rejections made under 35 USC 102 have been addressed above in separate sections, and those discussions are incorporated herein.  Applicant further traverses the rejection at pages 4-9 of the Reply (see, e.g., Reply filed 10/07/2022 at 4 at § III to page 9 at 2nd ¶), and the remaining applicable arguments pertaining to the revised rejection are addressed below. 
As an initial matter, Examiner notes that many of the arguments raised appear to reiterate prior arguments of record, which have previously been addressed by the Examiner.  Accordingly, the Examiner’s prior responses remain applicable and are incorporated into the instant response.
At page 5, it is the Examiner’s understanding that Applicant is alleging that Poster114 and Loghin880, considered in the absence of the tertiary reference, fails to teach all of the claimed limitations (see, e.g., Reply filed 10/07/2022 at 5 at § A). This is neither disputed nor dispositive of obviousness because no rejection in view of only these two references have been placed on record.  Rather, the rejection is premised upon the combination of three references, and therefore arguments simply dismissing the existence of the third reference are not persuasive because they fail to address the merits of the rejection, which is based on a combination of three references (see, e.g., In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, in view of tertiary reference (Definition_of_CKD), an artisan would readily appreciate that CKD patients having “mild, moderate, and severe renal impairment” necessarily included patients having a GFR value ranging from 15-89 (mL/min)/1.73 m2 (see, e.g., Definition_of_CKD at Table 5 on 27) and/or an albuminuria (urine ACR) value ranging from 30-300 and >300 (see, e.g., Definition_of_CKD at Table 6 on 28; see also id. at Table 3, noting the descriptions for microalbuminuria and macroalbuminuria).  These are the definitions in the art that one of ordinary skill in the art would readily understand. Critically, it is undisputed that these ranges overlap with the instantly claimed ranges, and, per MPEP § 2144.05(I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
At page 5, it is the Examiner’s understanding that Applicant is alleging that there is no teaching, suggestion, or motivation to “treat the claimed patient population” (see, e.g., Reply filed 10/07/2022 at 5 at § A).  Examiner disagrees and notes that treating patients having T2D using a drug suitable for the treatment of T2D is obvious, and such treatment would predictably treat at least T2D.  Furthermore, obviousness may be established using exemplary rationales identified by the Court, such as those enumerated and discussed at MPEP § 2143(I).  Here, the Examiner has set forth three separate rationales for supporting a conclusion of obviousness, including rationales supported by MPEP §§ 2143(I)(A), (B), (C), (D), and (G) (see rejection, above).  Critically, Applicant has failed to address these rationales with any specificity or to identify how such rationales were not properly applied in view of the facts provided. Accordingly, such arguments are not persuasive, because the Examiner explicitly provided multiple exemplary rationales supporting a conclusion of obviousness, which Applicant has chosen not to address.  Accordingly, the Examiner’s rationales for concluding the claimed invention is obvious has not been disputed with any specificity on the instant record. 
At §B on pages 5-7 of the Reply, it is the Examiner’s understanding that Applicant is alleging a lack of reasonable expectation of success (see, e.g., Reply filed 10/07/2022 at 5-7 at § B). It is the Examiner’s understanding that Applicant is incorrectly attempting to assert that the Examiner has the burden to establish a reasonable expectation of successfully achieving the Applicant’s purpose for arriving at the claimed invention.  This is incorrect and does not reflect US Patent law.  
First, as explained at MPEP § 2144(IV), the Examiner may rely upon a rationale different from the Applicant’s rationale to arrive at the claimed invention.  Here, the Examiner’s rationale is that the treatment of T2DM in patients with severe renal impairment using a known T2D drug and treatment regimen suitable for such patients, is obvious and would predictably treat T2D and desirably lower UACR values; this supports a determination of obviousness per MPEP §§ 2143(I)(A), (B), (C), (D), and (G) as explained above (see rejection, above).  
Second, a “reasonable expectation of success”, as explained at MPEP § 2143.02 is based upon the Examiner’s stated rationale supporting a determination of obviousness.  Here, there is a clear “reasonable expectation of success” because an artisan would have “at least some degree of predictability” that an art-recognized drug regimen known for the treatment of T2D and for lowering UACR values would, in fact, successfully treat T2D and lower UACR values exactly as taught and disclosed by the prior art (see, e.g., MPEP § 2143.02(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to administer a known T2D-treating drug to a known T2D subpopulation with the expectation that it would treat T2D.  Applicant has provided no rationale explaining why an artisan would not expect a treatment regimen for the treatment of T2D would not actually treat T2D, and therefore such arguments are unsupported by objective evidence.  Therefore, the Examiner’s burden for establishing a reasonable expectation of success has not been refuted or even directly addressed by the Applicant.  
Third, Applicant’s reliance upon the newly added functional language at claim 3 (e.g., “a duration sufficient to provide improved glycemic control, an attenuated rate of [eGFR] decline, and a reduced [UACR]...”) is understood to be fully satisfied by performing the active method steps of instant claim 3 for the duration identified at dependent claim 44 (i.e., 26 weeks) (see Claim interpretation section, above).  Such active method steps and the exact same duration are taught by the prior art of record. If Applicant means to allege that such claim scope is not fully enabled, Applicant should so clearly admit that claim 44 is not enabled as written; however, such an admission may necessitate additional rejections under 35 USC 112. Presently, the Examiner presumes that claim 44 (and the originally elected species) are fully enabled and fully reflects “a duration sufficient. . . .” exactly as required by amended claim 3.  Therefore, the newly added limitations were fully addressed and considered in the revised rejection, and deemed satisfied by the prior art, which teaches the exact same active method steps, same drug, same dosage, same once-weekly treatment, and same 26 week duration for use in an overlapping patient population.
Fourth, Examiner acknowledges that Applicant has a different reason for practicing the known method of administering once-weekly 1.5 mg dulaglutide to patients having Type 2 diabetes (T2D) and “mild, moderate, and severe renal impairment” for at least 26 weeks. However, in response to applicant's argument that such method also “attenuate[s] [eGFR] decline”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, in view of Poster1114, Loghin880, and Definition_of_CKD, applying such treatment to any T2D patient having “mild, moderate, and severe renal impairment” is obvious for reasons set forth above under MPEP §§ 2143(I)(A), (B), (C), (D), and (G), wherein such known methods applied to known patient populations would predictably treat T2D (i.e., improve “glycemic control”) and also desirably lower UACR.  Accordingly, even in the absence of the alleged benefits regarding eGFR decline, it would have been obvious for artisans to perform the same method upon the same (or overlapping) patient population claimed for other reasons set forth in the prior art. 
Accordingly, such arguments are not persuasive because the prior art renders obvious the treatment of the same overlapping patient population using the same drug at the same concentration administered once-weekly for 26-weeks for the purpose of treating T2D and lowering UACR values.  As noted in the rejection, there is a reasonable expectation of successfully treating T2D and lowering UACR values in all patients having T2D with severe renal impairment because the prior art literally teaches that all such patients can be treated for T2D “without dose adjustment” (see, e.g., Loghin880 at S358 at col I at Abstract 880).
	At § C at pages 7-8, it is the Examiner’s understanding that Applicant is alleging the existence of unexpected results (see, e.g., Reply filed 10/07/2022 at 7-8 at § C), namely that the application of the prior art methodology for treating patients having T2D, when applied exactly as disclosed by the primary reference, but to a subpopulation of patients having T2D as well as severe renal impairment (i.e., “an eGFR of 15-29 mL/min/1.73m2” and a “UACR greater than 300 mg/g”), that the method “surprisingly . . . reduced UACR and attenuates the rate of eGFR decline” in view of the as-filed data at Tables 2-6 (see, e.g., Reply filed 10/07/2022 at 7-8 at § C).  This data has been previously considered, and is considered again, but remains non-persuasive for reasons of record and for the reasons discussed below:
First, the requirements for establishing unexpected results sufficient to rebut prima facie obviousness are set forth at MPEP § 716.02 and are not satisfied by the proffered data. Specifically, the burden is on the Applicant (see, e.g., MPEP § 716.02(b)(I)-(II) to provide and explain evidence showing practically and statistically significant results (see, e.g., MPEP § 716.02(b)(I)) greater than expected results (see, e.g., MPEP § 716.02(a)) and commensurate in scope with the claims (see, e.g., MPEP § 716.02(d)) by providing a comparison with the closest prior art (see, e.g., MPEP § 716.02(e)), in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)).  .
Second, here, the closest prior art is the method disclosed by the primary reference (Poster1114) or otherwise the 102/103 reference of Tuttle, above, which both teach and disclose a method of treating patients having T2D by once-weekly administration of 1.5 mg of dulaglutide for 26 weeks. In the absence of a side-by-side comparison of the closest prior art, Applicant has not provided a comparison with the closest prior art (see, e.g., MPEP § 716.02(e)).  Therefore, no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time.
Third, “reduced UACR” is an expected result and is explicitly taught and suggested by the prior art of Poster1114 (see, e.g., Poster114 at A286 at col I).  Per MPEP § 716.02(c)(II), expected beneficial results are evidence of obviousness rather than non-obviousness, and therefore such facts weigh against a determination of unexpected results.  Instead, such data weigh in favor of a determination of obviousness (see, e.g., MPEP § 716.02(c)(II)).
Fourth, the invention as actually claimed, does not appear to be unambiguously tested on record at all because amended claim 3 requires that the treated patients have both “an eGFR of 15-29 mL/min/1.73m2” and also a “UACR greater than 300 mg/g” (see instant claim 3).  However, Tables 2-6 fail to clearly provide statistically significant data for the specific patient population of patients having both “an eGFR of 15-29 mL/min/1.73m2” and also a “UACR greater than 300 mg/g” (see instant claim 3).  Rather, the closest disclosure appears at Table 2 and Table 4 on pages 15-16 of the Specification, which appear to identify that patients tested were considered with respect to one parameter rather than both as presently claimed.  Accordingly, no statistically or practically significant data regarding the claimed patient population having both “an eGFR of 15-29 mL/min/1.73m2” and also a “UACR greater than 300 mg/g” (see instant claim 3) can be gleaned from the proffered data.  Accordingly, the proffered data fails to satisfy MPEP § 716.02(b) or MPEP § 716.02(a) (see, e.g., MPEP § 716.02(b)(I)-(II), noting the burden is on the Applicant to provide and explain evidence showing practically and statistically significant results). 
 Fifth, “attentat[ed] eGFR decline” is not entirely unexpected.  Rather the Tuttle data does shows that eGFR did vary but not to a statistically significant amount over the total patient population evaluated (see, e.g., Tuttle at Fig. 1(D), 1(E), and 1(F)).  This is the reason that Tuttle acknowledges that 
...limitations of the present study include the inclusion of a small number of participants with low eGFR or high levels of albuminuria;
(see, e.g., Tuttle at 440).
However, an effect was observed in some patient populations:
In addition, proportions of patients experiencing a decline in eGFR by 30% or 40% were generally similar for dulaglutide and placebo, active comparators or insulin glargine, except that proportion of patients experiencing a decline in eGFR by 40% was significantly lower with dulaglutide compared with insulin glargine. 
(see, e.g., Tuttle at 439 at col I, emphasis added).
And Tuttle further states that 
. . . the dulaglutide albuminuria-lowering effect, . . . suggest that treatment with dulaglutide could exert long-term renoprotective effects. 
(see, e.g., Tuttle at 439 at col II at final ¶).
Accordingly, in view of the prior art, the expected results of dulaglutide treatment would include renoprotective effects, and the desirable reduction of eGFR decline in the proportion of patients experiencing a decline in eGFR by 40% relative to insulin glargine.  Accordingly, evidence of such results support a determination of obviousness per MPEP § 716.02(c)(II).
Sixth, per MPEP § 716.02(c)(I), any evidence of unexpected results must be weighed against evidence supporting prima facie obviousness.  Here, it is the Examiner’s position that treating T2DM patients with a known T2DM drug to predictably treat T2DM, exactly as taught and disclosed by the prior art of record, substantially weighs in favor of a determination of obviousness.  Accordingly, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time.
In sum, Examiner has reviewed the proffered data, but notes that no unexpected results have been shown commensurate in scope with the requirements of MPEP § 716.02 at least because (i) no comparison with the closest prior art of record has been shown, (ii) no statistically significant data pertaining specifically to the claimed patient population having both “an eGFR of 15-29 mL/min/1.73m2” and also a “UACR greater than 300 mg/g” was disclosed or discussed with specificity, (iii) the alleged “unexpected” results appear to be expected in view of the prior art of record and therefore weigh in favor of obviousness per MPEP § 716.02(c)(II), and (iv) the evidence of record weighs against a determination of nonobviousness as explained above.  Accordingly, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time.
At § D at pages 8-9, it is the Examiner’s understanding that Applicant is alleging the existence of unexpected results in view of Tuttle and NCT_01621178_20160225 (see, e.g., Reply filed 10/07/2022 at 8-9 at § D), on the basis that neither reference “discloses treating the claimed subjects, i.e. T2DM patients having CKD characterized by an eGFR of 15-29 mL/min/1.73m2 and a UACR of greater than 300 mg/g prior to starting treatment” (see id).  As noted above, it is unclear where Applicant provided data commensurate in scope with the requirements of MPEP § 716.02 for this patient population as presently claimed, which must simultaneously have “an eGFR of 15-29 mL/min/1.73m2 and a UACR of greater than 300 mg/g prior to starting treatment” (see id). As explained in the revised rejection above, CKD patients are typically divided into only eighteen groups based upon the measurement of albuminuria (i.e., UACR) and eGFR (see, e.g., Definition_of_CKD at Figure 9 at page 33), wherein patients having a UACR of greater than 300 mg/g and patients having “an eGFR of 15-29 mL/min/1.73m2” are not identical, but instead encompass five separate art-recognized patient populations (e.g., G3a/A3, G3b/A3, G4/A1, G4/A2, and G4/A3 patients) as shown at Figure 9 of Definition_of_CKD:

    PNG
    media_image4.png
    709
    957
    media_image4.png
    Greyscale

This is problematic, because the instant claim excludes all patient subpopulations except G4/A3 patients (see claim interpretation section).  While it is the Examiner’s position that the prior art renders obvious the treatment of all nine subpopulations of patients categorized as G3a, G3b, or G4 for reasons set forth in the rejections above, the Applicant’s claimed invention is limited to the G4/A3 subpopulation.  Therefore, in order to establish unexpected results commensurate in scope with the requirements of MPEP § 716.02, the Applicant has the burden to provide evidence comparing the closest prior art to the “claimed invention”, which is specifically the G4/A3 subpopulation (see, e.g., MPEP §§ 716.02(c), 716.02(d), 716.02(e)(I), 716.02(e)(II), 716.02(f)).  Here, the closest prior art (i.e., a method of treating patients having T2D by once-weekly administration of 1.5 mg of dulaglutide for 26 weeks) was not tested relative to the claimed invention, which is limited to the defined subpopulation of G4/A3 patients (e.g., patients classified as G4/A1, G4/A2, G3a/A3, or G3b/A3 are excluded from the claimed invention).  No statistical or practical data specifically pertaining to the defined subpopulation of G4/A3 patients has been unambiguously provided on record, but instead the proffered data appears to conflate unrelated data pertaining to patients in excluded subpopulations (e.g., patients classified as G4/A1, G4/A2, G3a/A3, or G3b/A3 are excluded from the claimed invention).  Accordingly, no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record at this time.
	It is the Examiner’s understanding that Applicant is alleging that Tuttle reports that eGFR was not affected by the prior art treatment, and alleges that the instant Applicant discovered that eGFR was affected by the prior art treatment (see, e.g., Reply filed 10/07/2022 at 8-9 at § D).  This is moot for reasons set forth in the preceding paragraph, namely that data pertaining only to the claimed subpopulation of G4/A3 patients has not been unambiguously provided.  Additional reasons addressing the nuanced teachings of Tuttle were discussed in the previous Reply mailed April 7, 2022, and those discussion are also incorporated herein.  
Critically, even assuming arguendo that a statistically and practically significant difference the attenuation of “[eGFR] decline” was established on record (see, e.g., Reply filed 10/07/2022 at 8-9 at § D), the instant rejections would likely be maintained per MPEP § 716.02(f), because the prior art literally teaches the exact treatment regimen for the treatment of T2D (i.e., 1.5 mg of dulaglutide, once-weekly, for 26 or more weeks), and also teaches that such treatment may be used to treat T2D even in patients having both T2D and also severe renal impairment “without dose adjustment” (see, e.g., Loghin880 at S358 at col I at Abstract 880), wherein such treatment would predictably treat T2D and also lower UACR levels (see, e.g., Poster1111 at page A286 at col I).  Accordingly, even without knowledge of any additional benefit regarding the attenuation of “[eGFR] decline”, an artisan would have performed the same method on the same patient subpopulation for the alternative rationale of treating T2D and lowering UACR levels (see rejections, above). Therefore, even if such data were presented and applicable to the claimed subpopulation of G4/A3 patients having T2D, it would simply amount to “another advantage” of performing the prior art methodology. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In sum, no unexpected results of statistical or practical significance comparing the claimed invention (i.e., a method applied to patients having T2D and G4/A3 CKD patients) compared with the closest prior art (i.e., a method of administering 1.5 mg of Dulaglutide, once-weekly, to T2D patients with severe renal impairment), commensurate in scope with the requirements of MPEP § 716.02 have been placed on record.  Furthermore, the alleged difference would, at best, amount to an “another advantage” which would flow naturally from following the suggestion of the prior art regarding the treatment of T2D patients with severe renal impairment with 1.5 mg of Dulaglutide, and therefore cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive for the reasons set forth above.  Therefore, the claims remain rejected. This action is non-final. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davies et al. (The treatment of type 2 diabetes in the presence of renal impairment: what we should know about newer therapies, Clinical Pharmacology: Advances and Applications vol. 8:61-81 (June 23, 2016); hereafter “Davies”; cited in Requirement mailed 4/8/2021) identifies that Dulaglutide has a licensed dose of 0.75-1.5 mg for once weekly (“ow”) subcutaneous injections (see, e.g., Davies at Table 4 on 65), and that it may be used as a therapy in patients having an eGFR (mL/min/1.73 m2) of 45-59 or 30-44, which is identified as corresponding to Stage 3a and Stage 3b Chronic Kidney disease, respectively (see, e.g., Davies at Table 4 on 65).  In addition, Davies identifies that the effect of 0.75-1.5 mg subcutaneous injections, once weekly, were being evaluated in CKD patients having stage 3a and stage 3b CKD circa 2016 (see, e.g., Davies at Table 4 on 65, 71 at col II at § Dulaglutide; see also id. at Table 8 referencing clinical trial NCT01621178). 
Narva et al. (Laboratory Assessment of Diabetic Kidney Disease, Diabetes Spectr., vol. 28(3): 162–166 (Aug. 2015), doi: 10.2337/diaspect.28.3.162; hereafter “Narva”; cited in previous action) discusses diabetic kidney disease, chronic kidney disease, and the use of eGFR and UACR to measure kidney function (see, e.g., Narva at title, abs).
US 2007/0036806 (Feb. 15, 2007; cited in previous action) pertains to GLP-1 agonists, and notes that in the art, the phrase “effective amount” for “the treatment of diabetes is the quantity that would result in . . . a delay in the onset of diabetic complications such as . . . kidney disease” (see, e.g., US’806 at title, abs, ¶[0081]).
US 9186392 B2 (Nov. 17, 2015; cited in previous action) pertains to therapies comprising the administration of a GLP-1 receptor agonist, including dulaglutide (see, e.g., US’392 at abs, col 24 at lines 10-35) to patients, which are defined to include patients with renal impairment and albuminuria (see, e.g., US’392 at col 6 at line 29 to col 7 at line 10).

Conclusion
No claims are allowed.  This action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654